Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicants are advised that the search report listed on the IDS were lined through due to lack of a date.
Drawings
The drawings were received on 6/22/2021. These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s1-5,16,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 217042507 ln vlew of JP 3252227 and KR 1020909063823 all of record.
Since all of the claims except the independent are listed as original the examiner adopts the reasoning set forth in the Korean Refusal of record. WO ‘507 teaches the luggage with a first and second frame attached to the body 10. The case also has a cover. The first leg 20 fixed to a o0we portion of the body ad provided rotatably and the second leg 30 rotating along with the rotation of the first leg and a connecting bar 28 of the first and second legs. Although there isn’t a suggestion for a frame unit, JP ‘225  which as a similar leg support with a frame unit and t
Have formed the first and second frame unit in the manner of JP 227 would have been obvious
Regarding claims 16, 17 and 19 note the use of the groove in WO ‘507
Regarding claim 2 to have fixed the second frame to the upper portion using the connection taught in KR 823 which is directed to similar support arrangements would have been obvious. Note the use of a slot for connection and the telescoping frame in WO ‘507. Regarding claims 7 and 8 to have adopted the locking for fixing the handle as taught by KR at 123-125 would have been obvious.
Claims 9 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim1 above, and further in view of Horton 1,606,368
The cover doesn’t rely on the support structure for function. Therefore to have optionally provided the cover unit with two cover parts adjacent to each other for storage would have been obvious in view of Horton as shown at 17,18 in Figure 2.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim1 above, and further in view of Durkin 1,086,221.
To have either first or second or both legs telescopic to adjust length would have been obvious in view of Durkin at 18.19 and 2.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim1 above, and further in view of CN 2794277 of record.
Regarding claim12 note the hinge on the second frame and rail in the body taught by JP ‘227. To have provided movement along a rail in the body with a groove 17 and slide connection 11 in the manner of CN ‘277 would have been obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show other luggage structuresThe following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548. The examiner can normally be reached M-F 6-10 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr can be reached on 571 272 4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUE A WEAVER/Primary Examiner, Art Unit 3733